Distinguished Mr. President,
Your Excellences! Ladies and Gentlemen!
On behalf of Ukraine I have the honour to congratulate you, Mr. Bozkir, on your election as President of the 75th UN General Assembly session. You are steering the Assembly in hard times when even traditional international instruments and formats may not work. That is why I want to assure that Ukraine has been and will continue to be a reliable partner for you and the United Nations, even despite the fact that we are separated by thousands of kilometers.
A year ago, in New York we discussed threats to the future of the world, we devised plans, we made forecasts. But could anyone has imagined back then that the year 2020 would stage such a crush test for the planet? The countries lock down their borders, the Summer Olympic Games postponed, and the session of the UN General Assembly is held online. A year ago, we would say that this is a script for the apocalyptical blockbuster, not the realities of 2020.
In such uneasy for the world times it makes sense to recall the feelings of the leaders of the United Nations founding states 75 years ago. The humanity just survived the most horrendous war. The world resembled a soldier who was strolling across a blood-drenched field a minute after the explosions stopped. Emaciated, hollowed, at a loss but alive.
The Second World War became a “global earthquake” that claimed tens of millions of lives. Yet humanity managed to recover. And on 24 October 1945, at the conference in San Francisco, the UN founding nations, with Ukraine among them, put aside all contradictions and got united to build a better world together.
Undoubtedly, during these 75 years numerous achievements were made in terms of economic development, poverty eradication, minimization of wars and cataclysms that could have happened was it not for the United Nations. The humanity conquered the Space, and even can hold UN sessions remotely thanks to modern technologies.
Speaking the language of these technologies, the UN has become a software that saved the world from critical errors.
At the same time, we have to acknowledge that the system is getting glitched more and more. It is being attacked by new “bugs” or “viruses”. And their containment is not always efficient.
I am saying it as the Head of a state in which in the 21st century the Russian Federation annexed the Crimean Peninsula. Head of the state, which is containing Russia’s military aggression in Donbas for the seventh year in a row.
What feelings would the founders of the United Nations have, had they known that 75 years later, in the center of Europe, there would be a war? That in Crimea human rights would be flagrantly violated, that persecutions of Ukrainians and Crimean Tatars would be taking place. That militarization of the peninsula and water areas around it would be building up, which would undermine security balance of the Black Sea region. Would they change something in the UN Charter and mechanisms of the United Nations had they known that 75 years later, as a result of the war in Donbas, there would be 14,000 killed and almost 1.5 million people would lose their homes?
Undoubtedly, over the last year we proved that Ukraine really strives for peace. We managed to unblock the dialogue, we resumed meetings of the Normandy format leaders, we made substantial progress in mutual release of the detained persons. And starting from 27 July, there is a comprehensive ceasefire in place, which, despite attempts to disrupt it, still gives hope for achieving sustainable ceasefire. And it is badly needed to keep moving towards genuine peace.
The next steps on this way should become the withdrawal of unlawful military formations and armaments from the occupied territories, return of control over the state border, and, finally, restoring territorial integrity of Ukraine within the internationally recognized borders.
We are grateful to our international partners for the help and support on this difficult way. We hope for further unity of the international community on this cause. I’m convinced that it is the United Nations that should play an important role in restoring sovereignty and territorial integrity of Ukraine, along with respect of the international law. We need to improve the existing mechanisms to this end.
It is unacceptable when sovereignty of the independent state is violated by one of the permanent members of the UN Security Council. It ultimately proves that the mechanisms of the 1945 do not work today to the full extent. All this can bring about further depreciation of the Security Council. Ukraine will actively participate in its reform. This body should become more representative, balanced, transparent and efficient. It is in the United Nations’ vested interest to have an effective instrument if somebody is violating and abusing the veto right and the status of the permanent member.
In addition, availing myself of this opportunity I want to invite our friends to participate in the establishment of the international Crimea platform for concerted actions to protect the rights of the Crimeans and de occupy the peninsula.
I also call for support of the updated resolution “Situation with human rights in the Autonomous Republic of Crimea and the city of Sevastopol, Ukraine” that will be presented to the General Assembly by the end of this year.
And what is the most important — the cases of Crimea and Donbas should not become customary elements of the international landscape where only reports, conferences and protocol statements on the anniversaries of occupation will be taken as sufficient form of the international reaction.
On the contrary — until the wound in the center of Europe is bleeding, the pain will be felt all over the world. And the only recipe for the efficient treatment is the de-occupation of Crimea and Donbas.
I understand that from 2014 on this message is heard at the UN every year. But this is exactly where the biggest problem lies. And it is not only about the Ukrainian case; it is about all global threats to the planet, reports on which are getting longer and longer with every passing year.
And what is the most terrifying is that calamities have become a new normal. The world got accustomed to horrible news. They still shock but are quickly forgotten once a new information bomb explodes on the global agenda.
At the last year’s Assembly session, I said: “There is no more a notion of somebody else’s war. Our planet is not that big anymore”.
It is proved by the MH17 case. It is proved by the environmental threats. By problems with access to food and drinking water.
It is proved by information threats to the world. When disinformation and fake news can influence world markets,stock exchanges and even electoral processes.
Ukraine, being one of the countries that from 2014 on actively counteracts the propaganda and information attacks, stands ready to initiate the establishment in Kyiv of the headquarters of the international office to counter disinformation and propaganda.
The fact that our planet is not that big anymore was finally proved by the year 2020. Fires in Australia that shook the world. Or downing of a Boeing 737, when Ukrainian aircraft carrying the citizens of Ukraine, Canada, Iran, Afghanistan, United Kingdom and Sweden was struck down over the territory of Iran.
And of course — COVID-19 pandemic, which spread at a lightning speed. The mankind did not even manage to google “Covid” and “Wuhan” when coronavirus was already knocking on the door of every house.
Consider also this. Coronavirus spares no one. It does not care whether the country has nuclear weapons or what is the level of its GDP, whether the state is part of G7 or G20, whether Christianity, Islam, Judaism or other religions are professed in this country. All of it matters nothing for COVID.
The COVID-19 showed that global world is not just the world without borders. It is also about global responsibility, when counteracting joint threats should involve not 7, not 20, but at least 193 countries.
Today we are coming to understanding that the fight against COVID-19 will not take just one year. It is hardly the last pandemic that we will have to see through. That is why we have to emerge from the existing crisis stronger and well prepared.
This is the test for all countries. A race for limited resources will only exacerbate the problems. What we need is sincerity in dialogue and active solidarity, because this is where the value of multilateralism lies.
We have to overcome together the most serious economic crisis of the last years. The expected figures of GDP fall are sometimes double-digit. This is not just the statistics interesting for selected experts. This is the reduction of quality of life of billions of people, looming rise of a threat of hunger for millions.
To unite efforts of all the countries is a must of our time. Ukraine cannot stand aside and is ready to make its own contribution in ensuring, in particular, the food security of the mankind.
Mr. President,
Every year the call for actions instead of talks is getting louder and louder in the General Assembly. It testifies to the crisis the United Nations, the security architecture, the health of humanity, our economies and the world as a whole find themselves in.
The 75th anniversary of the UN foundation should become an impetus for transforming our Organization into a more dynamic and efficient body.
I really want to start my speech in 2021 by saying that the 75th General Assembly session will come down in history as an example of returning to active multilateralism and efficient international solidarity.
A session which did not only recall the Purposes and Principles of the UN Charter but started to permanently and unwaveringly follow them.
A session which revived the truth that was fundamental when the UN was established: we don’t have a planet B. We live here and just once.
And this is exactly the future we want, and this is exactly the UN we need. I sincerely wish you, Mr. President, to achieve this goal, along with all stakeholders. I am convinced that these are 193 UN Member States.
Thank you for attention.